Citation Nr: 0113577	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left femoral neck fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty training from March 1997 to 
July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina, wherein the RO granted service connection for 
residuals of a left femoral neck fracture and assigned a 10 
percent evaluation.


REMAND

The veteran contends that the RO erred in assigning a 10 
percent evaluation for her service-connected left femoral 
neck fracture.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that in the case of 
DeLuca v. Brown, 8, Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. §§ 4.40, 4.45 (2000) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  The Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2000).  Id.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance. A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.45, 4.49.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray the extent of functional loss due to pain.

On review of the record, the Board finds that the VA 
examination report dated in January 2000 does not adequately 
portray the extent of functional disability due to pain in 
accordance with the Court's directives in DeLuca.  In 
addressing functional loss the examiner merely reported the 
veteran's complaints and stated that she had "demonstrable 
limitation of function of standing or walking."  However, 
the objective findings on physical examination were 
inconsistent with that statement.  In viewing the foregoing, 
the Board finds that further medical evaluation and 
clarification is warranted prior to appellate review of the 
issue.

Additionally, the Board notes that the veteran is in 
disagreement with the initial evaluation assigned for her 
service-connected residuals of a left femoral neck fracture.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between the veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction - 
consideration of "staged" ratings and the adequacy of the 
statement of the case.  Staged ratings allow for the 
assignment of separate ratings for separate periods of time 
based on the facts found.  On remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private 
who treated the veteran for residuals of 
a left hip fracture since July 1997.  
After securing the necessary release, the 
RO should obtain these records for 
association with the claims folder.

3.  The RO should schedule the veteran 
for an orthopedic VA examination to 
ascertain the severity of her left hip 
disability.  The claims file must be made 
available to and reviewed by the 
orthopedist prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should obtain a complete history from the 
veteran to include employment 
information.  The examiner must 
specifically and fully describe for the 
record all signs and symptoms associated 
with the service-connected disability.  
All indicated X-ray examinations and 
special studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The orthopedic examiner 
should be asked to describe any pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
veteran's service-connected disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or upon repeated use of 
the left hip.  This determination should, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim and consider the principles set 
forth by the Court in Fenderson regarding 
initial ratings of service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




